DETAILED ACTION
	The amendment filed 2/3/2021 is acknowledged and has been entered.  
	The amendment amends claim 46, cancels all other previously pending claims and adds new claims 50-56.
Claims 46, 50-56 are currently pending in the application and are addressed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/329,486 and Application No. 62/482465, fail to provide adequate support or enablement in the manner 
Therefore, the effective filing date of the instant claims is 4/28/2017, which is the filing date of this application (15/581705).
Should Applicants traverse, they are asked to identify the page and line numbers (or paragraph number), where support for the instant claims can be found.  It is noted that the instant application does provide support for the claimed invention, such as in paragraphs [0006], [0007] and [0061].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46, 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Qui et al. (Oncol. Lett. (Epub Oct 2016) 12(6):5036-5042) in view of US2017/0130275 (hereafter “Kondou”) and US2010/0273255 (hereafter “Tuschl”).
The claims are drawn to a pharmaceutical formulation comprising an expressible miR-619-5p (SEQ ID NO: 8) microRNA located on a vector that comprises one or more expression elements, wherein the microRNA is operably linked to the one or more expression elements.
	Qui studied the expression of MALAT1 and miR-619-5p in colorectal carcinoma (CRC) to evaluate the significance of their expression in the diagnosis and prognosis of CRC. Qui found that MALAT1 expression was increased an average of 2.52-fold and miR-619-5p expression was decreased an average of 5.79-fold, compared to adjacent normal tissue (see abstract).  Qui explicitly states, “The results demonstrated that miR-610-5p was markedly downregulated in CRC tumors (see page 5037 under “miR-619-5p expression in CRC tissues and adjacent normal 
	Qui does not teach the specific nucleotide sequence of miR-619-5p, nor does Qui teach a formulation comprising a vector that comprises an expressible miR-619-5p (SEQ ID NO: 8) that is operably linked to an expression element.
	However, Kondou teaches the nucleotide sequence of miR-619-5p, which is 100% identical to instant SEQ ID NO: 8 (see [0282] and alignment below).
Additionally, Tuschl teaches that miRNA sequences can be inserted into vector (see [0056]-[0057]), and can be formulated into a pharmaceutical composition comprising an pharmaceutically acceptable excipient (see [0128]) as well as a carrier, and can include a vehicle such as a liposome (see[0121]-[0122], [0128]). Tuschl teaches that the composition can be formulated for parenteral delivery (see [0126]). Tuschl also teaches that the pharmaceutical formulation can further comprise additional additives such as an antioxidant and/or anesthetic agent (see [0133]).  Although Tuschl does not explicitly teach that the miRNA sequence is operably linked to an expression element, it is clear that Tuschl intends that the vector expresses the miRNA sequence which would necessarily require the miRNA to be operably linked to an expression promoting element, and, if necessary, official notice is taken that one of ordinary skill in the art prior to the date the invention was filed would understand how to operably link a expressible miRNA  sequence to an expression element such as a promoter in a vector.


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from 



SEQUENCE ALIGNMENT INFORMATION:

; Publication No. US20170130275A1
; GENERAL INFORMATION
;  APPLICANT: Toray Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Kit and method for detecting breast cancer
;  FILE REFERENCE: PH-6234-PCT
;  CURRENT APPLICATION NUMBER: US/15/318,328
;  CURRENT FILING DATE: 2016-12-12
;  PRIOR APPLICATION NUMBER: JP 2014-122672
;  PRIOR FILING DATE: 2014-06-13
;  PRIOR APPLICATION NUMBER: JP 2015-069321
;  PRIOR FILING DATE: 2015-03-30
;  NUMBER OF SEQ ID NOS: 871
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 191
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Homo sapiens
US-15-318-328-191

  Query Match             100.0%;  Score 22;  DB 67;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCUGGGAUUACAGGCAUGAGCC 22
              ||||||||||||||||||||||
Db          1 GCUGGGAUUACAGGCAUGAGCC 22

Allowable Subject Matter
Claims 50-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 2/3/2021, with respect to the rejections of claims as set forth in the previous Office action have been fully considered and, in view of the amendment to the claims, are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection is made herein for the reasons set forth above.

Conclusion
Applicant's amendment which amends claim 46 and adds new claims 50-56 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635